Title: To Thomas Jefferson from Oliver Whipple, 15 February 1805
From: Whipple, Oliver
To: Jefferson, Thomas


                  
                     May it Please your Excellency,
                     Hollowell District of Maine Febry. 15th. 1805
                  
                  Though I have not the Honour to be personally known to you, yet your Character, for easy Accessibility, invites me to address you: Generosity and Candour will always pardon Deviations from the Line of Propriety; while the Reverse gives Disgust, and unpleasant Tidings to the innocent Mind.—
                  I have had for some years past an invincible Propensity to be known to your Excellency; though Chance has not thrown it in my Way to accomplish my Wishes: Lately, I have made some Efforts, through the Medium of my Friends & yours, (for Such Persons absolutly exist) to hand my Name to your Excellency, as deserving some Notice from the Executive; but as I have delayed my Applications to them, perhaps, too long, to effect the Object in View, and the Close of the Congressional Busness drawing nigh, I suspect that private Attentions will be merged in the more important national Concerns. From These Considerations, I am led to seek the Fountain-Head, where the purest & most refreshing Draughts are freely injoyed, without Contributions or Levey of personal Exactions. The Object, which I have more immediately had in View, and which I have been incouraged to expect the attainment of, is the Secretaryship of the Board of Commissioners, which is about to be established to settle our commercial Differences with Spain; or in the Event of that Failing, by previous Ingagement, or by Appointment already made; Then to solicit, the Attainment of some Office in the Judiciary or military Departments, in the Indiana Territory, which is shortly about to be organized. From assurances of some leading influential Republican Characters, my Prospects have been bright and flattering. Permit me then, to give you a Detail of the prominent Incidents, & Occurrences of Life, that have led to the present Period. I was born in the Town of Cumberland, near Providence in the State of Rhode Island, my Father was the late Judge Whipple a Patriot of 75 who held his Office of Judge for 45 Years successively in that State. Thro’ the various Changes and Caprices of a popular Goverment imbittered by Party Heat & Anemosity, yet Thro’ the whole, his Virtues & Integrity were admired by all: In relating this Eulogoy on his Character which is well known in that State I feel a becoming Pride, Tho’ I do not forget The Lines of Mr. Pope. “Honour & Shame &c” my family Connections there, are considered the most extensive, and perhaps, as honorable as any in the State. Having some Education, I was induced to turn my Mind to the Study and Practice of Law; about three Years before our revolutionary War, (while a Youth) I was sent by the Board of Commissioners of Customs, then at Boston, as an Officer of the Customs to establish a new Custom House, under the british Government at St. Mary’s in East Florida, and at the same Time received a Deputation from Sr. Charles Burdett, who was then Collector of St. Augustine, which Trusts I accepted, & executed them, & have now my appointments by me. Just before the Commencment of Hostilities, I returned from Florida To Boston & my native State, and resigned my Offices, and went to Portsmouth in Newhampshire, where I resumed the Practice of Law, & continu’d there during our Revolution; and received early many appointments of Trust & Confidence, both civil & military from each of the Presidents & Governors of that State which I have now by me, and was twice lately, the first in Nomination, for a Judge of the Supreme Court in that State, But by the Intrigues of the feoderal Junto in that State, I was push’d by, to make way for their pliant Tools, tho’ my Right & Pretentions Justly intitled me to the Appointment, which was acknowledged by the People at Large. From Portsmouth I removed to my Seat at Hampton-Green, where I continued for ten years, and left the Practice of the Law for the more pleasing Persuits of Agriculture & to enjoy the “Otium cum Dignitate.” In this  Retirement I was called by our Republican Villagers from the pleasing Amusment of Horticulture, to represent them in the State Legislature; I Yielded to their Wishes, and served them Seven Years successively, during which Term, I was yearly chose with others, as a Committee (Saving one Session) to make Echoes to one John Taylor Gilman’s declamatory Speeches, & was appointed Chairman by the Legislature, as by their Journals will appear; Thus I travelled on the Tract of Feoderalism, till about four Years Since, when I found it necessary to form some Retrograde Motions & denounce thier Proceedings as intolerant and unjust: From this date, I seriously reflected on our political State of Things and inquired of myself, if all was right? and the Result of my Researches was, That our Constitution ought to be preserved inviolate, That the People have fairly & honorably obtained thier Election of chief Majestrates, that there ought to be compleat & full Acquiessence, & Confidence in that Choice, That the Administration of our republican Government, must & ought to be supported. That to abuse, and belittle our cheif Functionaries deminishes the Energy of thier Government at Home, renders it disrespectful Abroad, and is highly dishonorable to the american People, that Economy & Prudence in republican Governments, are pleasing Traits in thier Character, honorable to the Promoters, & beneficial to the Nation, and That peacfull Acquisition of Territory, by Compact, is infenitly preverable, to the bloodstain’d Fields of a Proud Conqueror: those with other, almost countless Reasons, determined me to ceceed from the Systimatised Plans of an intollerant & feoderated, Aristocracy. On reconoitring these Grounds, I tho’t it best to make a good Retreat in Time, & wheeled to the Right about, and attached myself, to the republican Interest of our State, headed, by my Friend & Neighbour the honorable Mr. Langdon, near whom I lived many Years in the most perfect Harmony. In May 1808, being a Prosecutor in the Plymouth Patent, in the District of Maine, in the Common Wealth of Massachusetts, representing as Executor, & in my own Right one origenal 12th of that Propreitary, my Presence was Necessarily required there; and accordingly removed; Here I again commencd the Practice of Law, which I shall persue as long as I do Busness, here my Voice has not been Silent nor my Pen idle, in the good Cause of Republicanism, and my Labours have not been unsuccessful, the Evidence of which is manifest in the great Republican Majorities, over the Feds, and I can truly say, “Quorum Pris magna fui.”. By Secrecy, Union & Perseverance we have frustrated their Schemes, distracted Their Councils, and in Their last Effort on the electoral Ticket, we compleatly defeated Them in the open Field of Politicks; so that we can fairly adopt Cromwell’s Motto, “Tandem Tryumphans.” Perhaps there has no Person in the District done more, than I have to bring about these desirable Events, for the Time, I have been in the District; I have been always ready to pitt myself for the Defence of the Measures of our Government, especially the Treaty Busness of the Lewisanna Purchase, and anexing it to our Empire; The happy Result of this Accession, will be continually evidencing itself, by Giveng Peace to our Frontiers, Increasing our Trade abroad, Population at Home, and of Course our Revenues, and the ultimate Agrandisment of our Empire—
                  I have some Times indulged myself in some little Strains of Poetry and on this Occasion have wrote a Small Poem on the future Prospects of America, to soften the Affinities of the well meaning Feds, an Extract from which, I enclose your Excellency, as Phrophetec of the future Greatness, Inlargment, and Prosperety of the american States, In the Progress of Empire civil Liberty is addressed, as the polar Star of free Governments. Your Excellency may now Judge my Situation, having so lately come into a Strange State; No hope from the present Administration, Nothing but Invective, and the malicious Sneer, from the Feds, accused of Apostacy from first, and correct Principles, and by those too, by whom I was once in the Habits of Friendship, who have with drawn from me, and even deny the Common Civilety of Good Manners, I hope I shall hereafter Laugh at them. Having now setled my affairs in this District, I can with Ease and Convenience leave my Busness for any public Imployment at Home or abroad, I have some Tho’ts of Removing to my native State; Governor Fenner has invited me there, with every Promise of Support, but my Views are more extensive, I do not Sr consider myself the least among your Friends & Supporters, but owing to my Retirement I have not sought till late public Imployment; I feel yet the Stimulus of Ambition (nor are my Energies decayed), to act in a more conspicuous Sphere, than in the dull round of the ordinary Busness of Courts, is my Wish & Ambition. If there yet remains a Crust, a Fin, or Tail of the Loaves & Fishes, undistributed, I think your Excellency will not with hold your hand. I can only add, That I shall be highly honour’d by your Notice, gratefull for Favors, vigelant to execute with Integrity & Punctuality, and shall ever Return my unfeigned Acknowledgments to your Excellency, animated with every possible Sentiment of Gratitude.
                  I am with the highest Esteem & Respect Your Excellency’s most obedient and, humble Servt.
                  
                     Oliver Whipple 
                     
                  
               